 

Exhibit 10.1

 

PURCHASE CONTRACT

TO PURCHASE PERSONAL PROPERTY

 

DATE: 8/18/2016     SALE: Esteban Coaloa, 100% Member of Zinnia Investments, LLC
agrees to sell his respective membership interest in Zinnia Investments, LLC, a
Wyoming Limited Liability Company, (“ZI”), 205 S. Beverly Drive, Suite 205,
Beverly Hills, CA 90212 to Hubilu Venture Corporation, 205 S. Beverly Drive,
Suite 205, Beverly Hills, CA 90212. Included in the sale is the 100% ownership
interest that Zinnia Investments, LLC owns of the property at 2909 S. Catalina
Street, Los Angeles, CA 90007 (“property”) Price is $925,000.00, based on the
following terms:     TERMS: Hubilu agrees to secure Esteban Coaloa by recording
a $655,000 AITD and Note at 6% interest only, $145,000 due in 1 year, balance
due in 2 years. AITD to be secured by property. After the $145,000 is paid off,
interest rate on the balance to decrease to greater of 3.5% principal & interest
(‘P&I”) or 11th District COFI plus 2.8% P&I, rounded up to the nearest 0.125%,
adjusted every 6 months starting the 1st of month 6 following the $145,000
payoff, and adjusting every 6 months thereafter. Rate can never be greater than
9.00%. In addition, Esteban Coaloa is to receive $270,000 in convertible
preferred stock at $1.00 per share, convertible to common stock of Hubilu
Venture Corporation at lesser of $0.50c per share or a 10% discount to the
average closing price of the common for the 5 days prior to the date of
conversion; 5% dividend PIK.     CLOSING: Sale to close within 7 business day
after verification of all property documentation by buyer’s auditor.     TERMS:
Due Diligence is subject to verification of title, rental income and
satisfaction of audited results. Escrow Company to be Wilshire Escrow. Esteban
Coaloa to indemnify Hubilu Venture Corporation of any liability with respect to
Zinnia Investments, LLC and its assets prior to closing escrow. Each party to
pay its own respective closing costs. Escrow fee is paid 50/50.

 

/s/ David Behrend   8/18/16   /s/ Esteban Coaloa   8/18/16 David Behrend, CEO  
Date:   Esteban Coaloa, Manager   Date: Hubilu Venture Corporation       Zinnia
Investments, LLC                   /s/ Esteban Coaloa   8/18/16         Esteban
Coaloa   Date:        

 

 

 

 

